Detinue to recover three slaves, to-wit, Ann, Mary and her child, Henry. It was admitted by the parties that the plaintiff, prior to 1837, owned the two slaves Ann and Mary, and that Henry is the child of Mary, and that the defendant is the administrator of William Dupree, deceased.
The plaintiff introduced as a witness Mrs. Dupree, the daughter of the plaintiff and the widow of the defendant's intestate, who proved that her father lives in the State of Virginia, and that she intermarried with the defendant's intestate, who also lived in Virginia on the last day of October, 1837; that on the day after her marriage, she went home with her husband, about 14 or 15 miles from her father's; that about two or three weeks after her marriage her father sent to them the slave (276) Ann and her child James, since dead, and shortly after Christmas, 1837, sent to them the slave Mary; that the slaves remained in her husband's possession, in Halifax County, Virginia, until the fall of 1838, when her husband removed to Caswell County, North Carolina, and brought the slaves with him; that he had them in his possession until his death, which took place in July, 1842. The plaintiff then proposed to prove by the same witness that after her intermarriage with the defendant's intestate, and both before and after the slaves were put into their possession, certain conversations took place between her and her father, relative to the putting of the slaves in the possession of her husband, which evidence was objected to by the defendant's counsel upon the ground that these conversations were held in the absence of the husband. Upon which objection, the court asked the witness if the declarations of her father were made at the time he parted with the possession of the slaves, and whether she had ever communicated these conversations to her husband, to which she replied that the conversation between her and her father relative to the character in which the slaves were sent took place a week or two before they were sent, in the absence of her *Page 211 
husband, and did not at the time the plaintiff parted with the possession, and that she had never made them known to her husband. The court sustained the objection.
Upon cross-examination, the witness stated that in the month of October, 1842, after the qualification of the defendant as administrator, he set up the slaves to the lowest bidder for the remainder of the year, when the plaintiff bid off the slave Ann at the price of three or four dollars and permitted the witness to retain her. The witness also stated that at the time of her marriage her father owned 30 or 40 slaves, and that the slave Henry, the child of Mary, was born in North Carolina.
The plaintiff then introduced his son, Alexander Moore, to prove that he, the plaintiff, was advised by the witness not to assert his title or object to the hiring, and to bid off the slave Ann, which evidence was objected to on the ground that the conversation between the (277) plaintiff and his son, in the absence of the defendant, was not admissible. This objection was sustained.
The defendant then introduced a witness, by whom he proved that he was the crier at the hiring of the negroes in October, 1842; that when the slaves were offered, as customary, to be let to the lowest bidder, the plaintiff was present, set up no title so far as the witness heard, and bid off the slave Ann at some few dollars. The counsel then, by consent, read the opinion of gentlemen of the legal profession in Virginia, also the Revised Statutes of Virginia and adjudications in that State on the subject of parol gifts of slaves.
The court instructed the jury that if they believed the evidence, by the laws of Virginia, parol gifts of slaves, when the donee took possession, were valid; that the mere possession of a slave by a child after marriage was too equivocal to presume a gift, but it required more proof than mere possession; that in this case it was a question for their determination whether the plaintiff parted with the possession, with a view of making a gift or a mere loan; that in coming to a conclusion on this point, they were to advert to the evidence in the cause, the long possession by the defendant's intestate, the permitting of the slaves to be brought from Virginia to this State, and the plaintiff's not objecting to the slaves being let out at the hiring in 1842, and his becoming the contractor to take one himself. If they should come to the conclusion that the plaintiff merely intended a loan they should find for him; if, however, he parted from the possession as a gift, then they should find for the defendant.
The jury found their verdict in favor of the defendant. The plaintiff moved for a new trial upon the ground of the rejection of the evidence of Mrs. Dupree and Alexander Moore as to the respective points on which the court refused to receive their testimony. The motion was *Page 212 
overruled, and judgment having been rendered pursuant to the verdict, the plaintiff appealed.
The controversy in this case turned upon the inquiry whether Dupree received and held the slaves as a gift or a bailment from the plaintiff. Therefore, although the case does not set forth the particular declarations of the plaintiff which he proposed to prove by Mrs. Dupree, we collect that the object was to show that a week or two before the plaintiff sent the slaves to his daughter or to her husband, he informed her of his intention to send them, and at the same time declared that he did not intend them to be a gift, but a loan. That this is a just view of the question was admitted in the argument at the bar. This evidence was ruled out. The objection to its admissibility taken by the counsel on the trial was only that the declarations were not made in the presence of the son-in-law; but we gather that the court relied on the further ground that the declarations were not made at the time the possession of the negroes changed, and that they were not communicated to the son-in-law.
It seems to the Court, notwithstanding those objections, that the evidence was relevant and competent. It is, in substance, the point decided in Collier v. Poe, 16 N.C. 55. In that case it was held that declarations of the father to his daughter in the absence of the husband, that the negroes were lent and not intended to be given, rebutted the presumption of a gift and converted the husband into a bailee, and that it was not material that the husband should have been informed thereof, as the wife was the meritorious cause of the loan and had knowledge of it, and he came to the possession as husband. That case, therefore, (279) is a direct authority in this as to the two grounds, that the father's intention was declared to the daughter, and not to the husband, and that such declaration was never made known to him. It seems to be likewise opposite to the remaining ground, namely, that the period of the declarations was not exactly the same with that of the delivery of the slaves. In the marginal abstract of the case, it would appear to have been understood as that of declarations "accompanying" the delivery, so as to make a case of res gestae in the strictest sense; but the body of the report shows not so near an union between the declarations and the delivery, for there it is said that when the negroes were "about being sent" the father told his daughter that he lent them to her. But, independent of the authority of cases, we think it plain that, nothing else appearing, if a father, "a week or two beforehand," tell a child that he intends to *Page 213 
lend her some slaves and to send them to her at a particular time, and when that time comes the father accordingly sends them, there is a fair ground of rational inference that the slaves were sent upon the terms and according to the intention with which the father said he would send them.
It is admitted that the point of inquiry is, whether at the time of delivery a gift or a loan was meant. Formerly, in this State, the former was presumed. In Virginia, it seems the presumption is the other way. Surely such prima facie presumption of a loan is fortified in a candid mind by knowing that the father, with a view to an early change of the possession, expressly told the child that he intended a loan, and not a gift, and that, in fact, the possession was changed so soon afterwards and without any apparent difference in circumstances as not to lead to the supposition of a charge in the father's mind in the meanwhile. What the party says at the time of an act, it is well known, is to be heard in explanation of it, but the rule cannot reasonably be restricted to the very moment of the act. It must be sufficient that the previous declaration of intention had a direct reference to the future act, the (280) character of which is in dispute, showing that the act was then in the contemplation of the party, and that the declaration was made with a view of qualifying the act and of informing the person to whom the declaration was made of the real character of the act whenever it should be done. There can be no arbitrary rules, therefore, as to the precise time within which the declarations must be made before the act, so as to be admissible. The natural import of an act ought not to be affected by remote general declarations. But here the connection between the intention declared by the father and the sending of these slaves is not dubious, vague or remote, but is direct, plain and almost immediate. He said that in a short time he would send certain slaves to his daughter, and that they would be sent on loan. In a fortnight he did send them. Are we not to infer that he sent them on loan, as he had declared? It is upon this principle that the declarations of a bankrupt before the act of bankruptcy are received. They show with what intention the act was subsequently done.Robson v. Kemp, 4 Esp., 233. And from the cases of Ridley v. Gude, 9 Bing., 349, and Rawson v. Haigh, 2 Bing., 99, it appears that there is no positive rule as to time, provided the declarations are connected with the act, by appearing to have been made with a view to the particular act in question and for the purpose of marking the intention of the party in the act when it would be done.
If these declarations had been made to the son-in-law himself, every one would feel the force of the presumption that when the father so soon afterwards sent the negroes to the son-in-law he intended to place them in the possession of the son-in-law, and the latter to accept them on the *Page 214 
terms, and no other, on which the parties had previously agreed. The declarations would be deemed substantially pars res gestae, although not made at the instant of the change of possession, for the change of possession was that very act in reference to which the party had declared his intention, and, therefore, presumed to have been executed with that intention.
(281)   Now, as before said, a declaration of a father to the daughter was held, and with plain propriety, in Collier v. Poe, supra, to be the same as a declaration to the husband as respects the point under consideration. The Court is, therefore, of opinion that there was error in rejecting the evidence of Mrs. Dupree.
We think the testimony of the son as to the advice given by him to the plaintiff, not to claim the negroes nor object to the hiring by the administrator, was properly ruled out. It does not follow that the plaintiff acted on the bad advice of his son and not on his own judgment. It was between themselves and cannot affect the rights of others. It was likened at the bar to the point ruled in Jones v. Sasser, 18 N.C. 452, but the cases are essentially different. There the advice was from the father himself that a conveyance which he proposed to execute to all his children would not affect one he had before made for some of the same property to the plaintiff, who was induced thereby not to make known his title nor oppose the new deed. Those claiming as volunteers under the second and subsequent deed were properly affected by the conduct of their donor. If the present defendant had told the plaintiff that his claim should not or would not be impaired by his not then making it publicly known, the cases would be now nearly parallel. The private consultations between the father and the son not communicated to the persons assembled nor to the person who was dealing with the slaves as his own stand on the same ground with his plaintiff's own inward thoughts, or, at least, with his own conclusion, made known to the son, but adopted on his own judgment and without the concurrence of the son.
PER CURIAM.                                       Venire de novo.
Cited: Cowan v. Tucker, 30 N.C. 427.
(282)